 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   TIFFANY TABARES, individually and    ) Case No. 8:18-cv-00821 JLS (JDEx)
     as successor-in-interest to Dillan   )
12                                        )
     Tabares,                             ) JUDGMENT
13                                        )
                                          )
14              Plaintiff,                )
                                          )
15        vs.                             )
                                          )
16   CITY OF HUNTINGTON BEACH;            )
     ERIC ESPARZA, an individual; and     )
17                                        )
     DOES 1-10, inclusive,                )
18                                        )
                Defendants.               )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
                                          )
22                                        )
                                          )
23                                        )
                                          )
24                                        )
                                          )
25
26
27
28


                                          1
 1                                       JUDGMENT
 2   IT IS HEREBY ORDERED, ADJUDGED, and DECREED as follows:
 3         Plaintiff TIFFANY TABARES, individually and as successor-in-interest to
 4   Dillan Tabares, shall recover nothing, and this action is dismissed in its entirety on
 5   the merits; and
 6         Defendants CITY OF HUNTINGTON BEACH and ERIC ESPARZA are the
 7   prevailing parties for the purpose of any recovery of allowed costs against Plaintiff
 8   TIFFANY TABARES, individually and as successor-in-interest to Dillan Tabares.
 9
10
11   DATED: August 13, 2019           ______________________________________
12                                    JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
